ON MOTION FOR CLARIFICATION

                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1940



DEBORAH A. MESSINA,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 04-10926)


Submitted:   April 4, 2007                   Decided:   July 16, 2007


Before WILLIAMS, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Deborah A. Messina, Appellant Pro Se.       Eileen J. O’Connor,
Assistant Attorney General, Karen Grace Gregory, Arthur T.
Catterall, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Donald L. Korb, INTERNAL REVENUE SERVICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deborah    A.   Messina     appeals   the    tax   court’s   order

upholding the Commissioner’s determination of a deficiency in

Messina’s     1994    income   taxes    and    assessing   penalties.      The

Commissioner     concedes      on   appeal     that,    subject   to   certain

limitations, Messina is entitled to a deduction for the $84,500

contingency fee paid to the attorney to collect this income amount.

See 26 U.S.C. § 212(1) (2000).             Thus, while we affirm the tax

court’s determination that the entire settlement payment was gross

income to Messina in the 1994 tax year, we vacate the tax court’s

order and remand this case to the tax court with instructions for

that court to recompute Messina’s tax deficiency and penalties for

1994, after affording her a deduction for the contingency fee

amount. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          AFFIRMED IN PART;
                                               VACATED AND REMANDED IN PART




                                       - 2 -